Citation Nr: 0615213	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1954. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1995 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama (hereinafter RO). 
Following receipt of notification of this initial decision, 
the veteran perfected a timely appeal with respect to the 
denial of his claims.  In December 1999, the Board denied the 
claims on appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2000, the Court issued an Order 
vacating the December 1999 Board decision and remanding it to 
the Board for further development and adjudication.  

In July 2001, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  Following completion 
of such development, the Board, in June 2002, denied the 
issues of entitlement to certificates of eligibility for 
financial assistance in acquiring specially adaptive housing 
and for financial assistance in acquiring special home 
adaptation.  The veteran appealed the Board's June 2002 
denial to the Court.  In July 2003, the Court issued an Order 
that granted a Joint Motion for Remand (hereinafter Joint 
Motion) that vacated the June 2002 decision and remanded it 
to the Board for further development and adjudication.  The 
Board then remanded the case to the RO in February 2004 for 
development consistent with the Joint Motion.  

There is sufficient evidence of record at this time to 
adjudicate the issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring a special 
home adaptation grant.  However, the issue of entitlement to 
a certificate of eligibility for financial assistance in 
acquiring specially adaptive housing requires additional 
development, and is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities:  Paralysis of the median nerve of the right 
forearm as a residual of a gunshot wound, rated as 70 percent 
disabling; schizophrenic reaction, rated as 70 percent 
disabling; surgical absence of the left eye as a residual of 
a gunshot wound, rated as 40 percent disabling; a fracture of 
the left forearm with malunion and weakening as a residual of 
a gunshot wound, rated as 30 percent disabling; Parkinsonism 
of the upper extremities affecting balance associated with 
schizophrenic reaction, rated as 30 percent disabling; otitis 
media of the left ear with deafness bilaterally, rated as 10 
percent disabling; residuals of a gunshot wound of the left 
femur with arthritis of the left knee, rated as 10 percent 
disabling; and multiple healed cicatrices, as residuals of 
gunshot wounds, rated as 0 percent disabling.  The veteran 
also receives special monthly compensation for loss of use of 
one hand and for the anatomical loss of one eye.

2.  Service-connected disability does not result in blindness 
of both eyes. 

3.  Service-connected disability does not result in loss of 
use of the left hand such that no effective function, such as 
grasping and manipulation, remains other than that which 
would be equally well served by an amputation stump below the 
elbow with use of a suitable prosthetic appliance; complete 
ankylosis of two major joints of the left arm or hand is not 
demonstrated.   


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring a special home adaptation grant 
are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.809a, 4.63 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits, but is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

It does not appear that these changes are applicable to 
claims such as the one decided herein.  The VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of overpayment claims, as the statute at issue in such 
cases is not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by the VCAA).  Barger v. Principi, 
16 Vet. App. 132 (2002).  As well, the statute at issue in 
this matter is not found in Chapter 51. 

In any event, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated herein has been obtained, and the veteran 
has been afforded appropriate VA examinations.  The record 
before the Board contains voluminous medical records, which 
will be addressed as pertinent, particularly the reports of 
the veteran's VA examinations.   In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim adjudicated herein.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim adjudicated 
below. 

The record also reflects that the originating agency 
readjudicated the veteran's claim adjudicated below following 
the provision of the required notice and the completion of 
all indicated development of the record.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is in effect for the following 
disabilities:  Paralysis of the median nerve of the right 
forearm as a residual of a gunshot wound, rated as 70 percent 
disabling; schizophrenic reaction, rated as 70 percent 
disabling; surgical absence of the left eye as a residual of 
a gunshot wound, rated as 40 percent disabling; a fracture of 
the left forearm with malunion and weakening as a residual of 
a gunshot wound, rated as 30 percent disabling; Parkinsonism 
of the upper extremities affecting balance associated with 
schizophrenic reaction, rated as 30 percent disabling; otitis 
media of the left ear with deafness bilaterally, rated as 10 
percent disabling; residuals of a gunshot wound of the left 
femur with arthritis of the left knee, rated as 10 percent 
disabling; and multiple healed cicatrices, as residuals of 
gunshot wounds, rated as 0 percent disabling.  The veteran 
also receives special monthly compensation for loss of use of 
one hand and for the anatomical loss of one eye.

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

The term "loss of use" of a hand is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump below the elbow with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  Examples under 
38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of 
use of a hand include complete ankylosis of two major joints 
of an extremity. 

Applying these criteria to the facts set forth above, while 
the service-connected disabilities include the surgical loss 
of the left eye, service connection is not in effect for 
blindness or any other disability in the right eye.  As such, 
it is clear that the first criteria for the benefits sought 
under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a as set forth 
above, blindness in both eyes with 5/200 visual acuity or 
less, are not met.  

As for the other basis of entitlement for the benefits sought 
under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a, the 
anatomical loss or loss of use of both hands, the service-
connected disabilities reflect special monthly compensation 
for the loss of use of one (the right) hand.  In addition to 
the service-connected disability resulting from paralysis of 
the right median nerve, service connection is also in effect 
for, as noted above, residuals of a fracture of the left 
forearm.  (There also may be relevant disability in the left 
hand associated with the service-connected disability in the 
upper extremities attributed to Parkinsonism).  As such, if 
the medical evidence demonstrated "loss of use" in the left 
hand attributed to service connected disability, the criteria 
for a certificate of eligibility for assistance in acquiring 
special home adaptation could be met.  

Reviewing the pertinent medical evidence concerning the level 
of disability in the left hand, the Board concludes that loss 
of use of this hand, as defined by the relevant criteria set 
forth above, is not demonstrated.  The most recent pertinent 
relevant evidence in this regard is contained in reports from 
January 2005 VA examinations which, while demonstrating 
"almost complete paralysis" in the right forearm, only 
demonstrated "weakness" in the left forearm.  The examiner 
stated that the veteran had "virtually no use" of the right 
forearm, but that the left hand "remains his more functional 
upper extremity," despite the fact that there was "some 
degree" of impairment of strength and feeling in the left 
hand.  It was indicated the veteran has had to learn to 
compensate for the loss of use of the right hand by increased 
usage of the left hand, and that the veteran ambulates with 
the assistance of a cane in his left hand.  Essentially 
similar findings with regard to the left hand were described 
at an October 2001 VA examination.   

Given the evidence above with regard to the disability in the 
left arm and hand, it is clear that while there may be some 
functional limitation in this extremity, in point of fact the 
veteran has placed increased reliance on his left hand due to 
the loss of use of the right, to include using his left hand 
to hold his cane.  As such, it would not be reasonable to 
conclude that the disability in the left hand is so severe 
that no effective function, such as grasping and 
manipulation, remains other than that which would be equally 
well served by an amputation stump below the elbow with use 
of a suitable prosthetic appliance.  Moreover, it has not 
been contended or demonstrated that the service-connected 
disability in the left arm involves complete ankylosis of two 
major joints.  In short therefore, loss of use of the left 
arm is not demonstrated.  Thus, the Board finds that the 
veteran is not entitled to a special home adaptation grant 
under the provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.    

The veteran in essence asserts that he has a much more 
debilitating condition due to the service-connected 
disabilities affecting the left hand than was demonstrated by 
the evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant is 
denied.   


REMAND

In order to comply with the Joint Motion, which found that an 
October 2001 VA medical opinion in this regard was unclear, 
the Board remanded the case in February 2004 in pertinent 
part for the following: 

In addition, the examiner is requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
of his upper and lower extremities have 
so affected his functions of balance or 
propulsion as to preclude locomotion 
without the regular and constant aid of 
braces, crutches, canes, or a wheelchair.  
The examiner should reconcile any opinion 
with the findings on the October 2001 VA 
examination report, that referred to the 
veteran being "well served" by the use 
of a cane, not wearing a brace on the 
left knee but having and using one, being 
able to ambulate "slowly and 
cautiously" without his cane, and there 
being concern about his ability to 
balance.  A complete rationale for any 
opinion proffered would be of assistance 
in adjudication of the claim.

Following the February 2004 remand, the veteran was afforded 
a VA examination in January 2005 to obtain the requested 
medical opinion.  The physician who conducted this 
examination was the same physician who examined the veteran 
in October 2001 and rendered the opinion which the Joint 
Motion found to be unclear.  However, the opinion rendered by 
the examiner following the January 2005 examination is, 
again, not sufficiently clear for adjudication purposes.  In 
fact, although he provided some additional elaboration, which 
is not sufficiently definitive for appellate review, he 
repeated his assertion that the veteran continued to be 
"well served" by use of his cane.  Accordingly, as the 
Board is required to insure compliance with the instructions 
of it remands, and to ensure compliance with the Joint 
Motion, the RO will be requested upon remand to obtain 
another VA medical opinion that is sufficiently definitive to 
address the matter in dispute.  Stegall v. West, 11 Vet. App. 
268 (1998).   

For the reasons stated above, the issue of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adaptive housing is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded comprehensive 
VA examination by a physician, other than 
the physician who rendered the medical 
opinions in October 2001 and January 2005 
discussed above.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including x-
rays and special studies (to include 
complete range of motion tests) should be 
performed.  The veteran is advised that 
failure to report for the scheduled 
examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2005).  

Based on a review of the clinical history 
and examination of the veteran, the 
examiner is requested to express a 
definitive opinion as to whether its is 
more likely than not (i.e., a probability 
of greater than 50 percent) at least as 
likely as not (i.e., a probability of 50 
percent) or less likely than not (i.e., a 
probability of less than 50 percent) that 
service-connected disabilities in the 
upper and lower extremities so affect the 
functions of balance or propulsion as to 
preclude locomotion without the regular 
and constant aid of braces, crutches, 
canes, or a wheelchair.  ("Precludes 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
brace, crutches, or a cane as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible.) 

The examiner should reconcile any opinion 
with the medical opinions in this regard 
rendered in October 2001 and January 2005 
discussed above.  A complete rationale 
for any opinion proffered would be of 
assistance in adjudication of the claim.

2.  Following the completion of the 
development requested above, the claim 
that has been remanded should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran in 
connection with this claim, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


